Case 7:12-cv-06421-KMK Document 263-4 Filed 07/02/21 Page 1of5

csc

www.cscelobal.com

Matter# N/A
Project Id :

Entity Name :
Jurisdiction ;

Request for :

File date :

Result :

Ordered by ANNA DOLAN at WHITE AND WILLIAMS

CSC- Ewing

Suite 160

100 Princeton South Corporate Center
Ewing, NJ 08628

800-631-2155

609-530-0877 (Fax)

Order# 805272-5
Order Date 06/12/2019
TOP KNOT, INC. USA
NY-Department of State

Incorporation/F ormation Filing
06/13/2019

Filed

Thank you for using CSC. For real-time 24 hour access to the status of any order placed with CSC, access our website at

www.cscglobal.com.

If you have any questions concerning this order or CSCGlobal, please feel free to contact us.

Betty-Jean Konieczny
bkoniecz(@ecscinfo.com

The responsibility for verification of the files and determination of the information therein lies with the filing officer; we accept no liability for errors or omissions.

CONFIDENTIAL

WWBR2_002063
N. Y. S. OC&SARTIMEDSEOGA25-KMK Document 263-4 Filed 07/02/21 Page 2of5
DIVISION OF CORPORATIONS AND STATE RECORDS ALBANY, NY 12231-0001

FILING RECEIPT

FILED: 06/13/2019 DURATION: PERPETUAL casks : i FILM #$:(§EEEDs
: 7

DOS ID

FILER: EXIST DATE
ANNA DOLAN/ WHITE AND WILLIAMS LLP 06/13/2013
1650 MARKET STREET

ONE LIBERTY PLACE, SUITE 1800

PHILADELPHIA, PA 19103

ADDRESS FCR PROCESS:
CORPORATION SERVICE COMPANY
80 STATE STREET

ALBANY, NY 12207-2543

REGISTERED AGENT:

STOCK: 1000 PV “oO

The corporation is required to file a Biennial Statement with the Department
of State every two years pursuant to Business Corporation Law Section 408.
Notification that the biennial statement is due will only be made via email
Please go to www.email.ebiennial.dos.ny.gov to provide an email address

to receive an email notification when the Biennial Statement is due.

FEES 160.00 PAYMENTS 160,00
FILING 125.00 CASH 0.00
TAX 0.06 CHECK 0.00
CERT 0.00 CHARGE 0.00
COPTES 10.00 DRAWLDOWN 160.00
HANDLING 25.00 OPAL 0.00

REFOND 0.00

ae DOS-1025 (04/2007)

CONFIDENTIAL ~ WWBR2_002064
Case 7:12-cv-06421-KMK Document 263-4 Filed 07/02/21 Page 3 of 5

STATE OF NEW YORK

DEPARTMENT OF STATE

I hereby certify that the annexed copy has been compared with the
original document in the custody of the Secretary of State and that the same
is a true copy of said original.

WITNESS my hand and official seal of the
Department of State, at the City of Albany,

. ee, on June 14, 2019.
we On %. |
°c |e f ChAT
re) pJBi ]
“A ave Whitney Clark

Deputy Secretary of State

 

~ Rey, 06/13

CONFIDENTIAL WWBR2_002065
Case 7:12-cv-06421-KMK Document 263-4 Filed 07/02/21 Page 4of5

oo + ag06is000 |=

lew York State’

   

. Department of State

NEW YORK Division of Corporations, selaaa hay erate
State Records and UNIFORM COMMERCIAL CODE

Uniform Commercial Code . One Commerce Plaza

anyon
Draw GO CERTIFICATE OF INCORPORATION
OF
Top Knot, Inc. USA
(Insert Corpor:té Nafite)

Under Section 402 of the Business Corporation Law

FIRST: The name of the corporation is:
Top Knot, Inc. USA

 

SECOND: The purpose of the corporation is zo engage in any. lawful act or activity for which
a corporation may be organized under'the Business Corporation Law. The corporation is not
formed to engage in any act or activity requiring ihe consent or approval of any state official,
department, board, agency or other body without such consent or approval first being obtained.

. THIRD: The county, within this state, in which the office of the corporation is to be located
is; Westchester County _

 

FOURTH: The corporation shall have authoricy to issue one class of shares consisting of
1000 common shares with $0.01 par.value,

FIFTH: The Secrctary of State is designated as‘agent of the corporation upon whom process

against the corporation may. be-served, The address to which the Secretary of State shall mail a
copy of any process accepted on Behalf of the corporation is:

Corporation Service Company

 

80 State Street
Albany, NY 12207-2543

 

 

 

 

 

 

DawnBronson x \ Wy
(Print of Type Name of Incorporator) FA ignaiure of corpor, for)

1275 Fairhills Drive

(Address of lncorparator)

Ossining, NY 10562
(City, State, Zip Code)

 

‘DOS=12334 (Rev, 03/17) Page 1 of 2

190613000039

CONFIDENTIAL | WWBR2_002066
Case 7:12-cv-06421-KMK Document 263-4 Filed 07/02/21 Page 5of5

OF

csc 45 CERTIFICATE OF INCORPORATION

Filer's Name and Mailing Address:
Anna Dolan

Naine;:

Campany, ifApplicable:

1650 Market Street, One Liberty Place, Suit

Muiliny Address:

Philadelphia, PA 19103

City, Sieteand 2ip an Rob it SOS — le

White and Williams LLP

TOP KNOT, INC. USA

Under Section 402 of the Busin2ss Corporation Law

3 1860

- coal
we

ay

pga

Zz
a
ped
— G, 7 v
9
=
~

Notes:
|, This form was prepared by the New York State Departmert of State (or filing a certificate of incorporation far a business
corporation: It doés not contain-all optional provisions under the law You dre not required to use this form. You may ‘draft

your own form ur use forms available at legal staticnery stores,
2, The Departineat of State recommends that legal doeunienty be prepa ed under the guidance of an attorney. -

3. The fee for fiting a certificate of incorporation is $125, Chucks should be made payable to the Department of State,

4, Ths incorporator must be a natural person, not a corporation or other business entity.

5, The filer may nol be the corporation teing formed.

‘Pér BOS use only .

cD
g:
> =
S N
; x
a =
w=
a

DOS-1239:4: (Rev. 09/17)

CONFIDENTIAL

ACC

STATE OF NEW YORK

“DEPARTMENT OF STATE

rep JUN 13 vi
\D

—

‘ow

Page 2 of 2

WWBR2_002067 _
